Mr. John S. Hovenga                  Opinion No. C-512
Executive Director
Board of Regents of State            Re: Whether or not the re-
  Teachers Colleges                      quirements of Article
Sam Houston State Office Bldg.           266313-2, Vernon's Civil
Austin, TeXaS                            Statutes, are met by
                                         stud.ents who take and
                                         pass an advanced stand-
                                         ing examination in Am-
                                         erican History and Texas
Dear Mr. Hovenga:                        History?
          We are in receipt of your letter requesting an
opinion from this office on the above captioned question.
          Senate Bill 254, Acts 54th Legislature,Regular Ses-
sion, 1955, Is codified as Article 2663b-2,  Vernon's Civil
Statutea. Section 1, Article 2663b-2,   Vernon's Civil Statutes,
is quoted as follows:
            'Section 1. No person after July 1, 195&
     shall be granted an undergraduatedegree of any
     kind from any Institutionof higher learning sup-
     ported or maintained by the State of TeXaB, or
     from any junior college receiving state aid, ex-
     cept that he or Bhe has taken and pasaed six
     semester  hours in American History provided
     that any student shall have the option, at his
     or her request, to substitute three semester
     hours,of Texas History for three of the six
     semester hours in American HlBtory  required
     by the terms of this Act."
          The answer to your pestion requires 2 determination
of the meaning of the phrase taken and passed, as such phrase
appears in the context of Section 1, Article 2663b-2, Vernon's
Civil Statutes<



                            -2413-
Mr. John S. Hovenga, page 2 (C-512)


          It is our opinion that the plain and unambiguous
language of Section 1, supra, requires the taking and.passing
of courseB of instructionconsisting of six semester hours in
American History or the sum of three semester hours in American
History and three semester hours in Texas History. This require-
ment may not be met by taking and passing advanced standing ex-
aminations in American or Texas History by those who have not
taken and passed the courses required in Section 1.
          In Volume 53,   Tex.Jur.2d,Statutes, I\164,   p. 2&O-
241, It is stated,:
           "If the language of a statute is unambiguous,
      and its meaning IB clear, the statute will be
      construed and given effect according to its terms.
      In such a case, the court is not concernedwith
      the policy or wisdom of the act, nor with the
      probability that its operation fill entail dis-
      aBtroUS or miSchieVOUB results.
                      SUMMARY
           Under the provisions of Section 1, Article
      2663b-2, Vernon's Civil Statutes, a student who
      takes and passes an advanced standing examination
      in the field of American History or Texas History
      does not fulfill the requirementsof such statute
      by merely passing such examination.
                             Very truly yours,
                             WAGGONER CARR
                             Attorney General



1RWjr:mkh                       " Ivan R. Williams, Jr. 1
                                  Assistant
APPROVED:
OPINION COMMITTEE
w. 0. Shultz, Chairman
John Reeves
Harold Kennedy
Sam Kelley

APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright


                                -2414-